 1

 2
                            UNITED STATES DISTRICT COURT
 3                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 4

 5       DONALD B. KRONENBERG and
         VANESSA B. EDRICH, husband and
 6       wife,

                              Plaintiffs,
 7
                                                           C18-1413 TSZ
            v.
 8
                                                           ORDER
         FIRST CHOICE HEALTH NETWORK,
 9
         INC. dba FIRST CHOICE HEALTH
         ADMINISTRATORS,
10
                              Defendant.
11

12         Counsel having telephonically advised the Court that this matter has been

13 resolved, and it appearing that no issue remains for the Court’s determination,

14         NOW, THEREFORE, IT IS ORDERED that this case is DISMISSED with

15 prejudice and without costs.

16         In the event settlement is not perfected, any party may move to reopen and trial

17 will be scheduled, provided such motion is filed within 60 days of the date of this Order.

18         The Clerk is directed to send a copy of this Order to all counsel of record.

19         IT IS SO ORDERED.

20         Dated this 7th day of December, 2018.

21

22                                                   A
                                                     Thomas S. Zilly
23                                                   United States District Judge
     ORDER - 1
